ORDER
PER CURIAM.
Timothy and Deborah Deimeke (hereinafter and collectively, “Deimeke”) brought suit against the City of Webster Groves (hereinafter, “the City”) for water damages sustained to their property following the City making road alterations. The City moved for a directed verdict at the close of Deimeke’s case. The trial court granted the City’s motion and entered its judgment against Deimeke. Deimeke appeals, claiming he presented the proper lay opinion testimony as to the decline in the property’s value which should have allowed this cause of action to be submitted to the jury-
We have reviewed the briefs of the parties and the record on appeal. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).